DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  in line 6 of claim 1, “of” should be “or”; "at least one of" in line 2 of claim 3 should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi (US 9403603) in view of Wiegand (WO 2013135347), Rankin (US 8519824), and Carlson (US 5673983).


a compartment (#130) for receiving a galley component (#150); 
a catch (#200) movable manually between a closed position (Fig. 3B) and an open position (Fig. 3A), wherein, in the closed position, the catch is positioned such that a galley component is locked or held fixed in the compartment by the catch (column 2, lines 60-64) and, in the open position, the catch is positioned such that a galley component can be received within and removed from the compartment (column 2, lines 56-59)
Hozumi does not teach electrical locking. Wiegand teaches electrical locking system (#3) using an electromechanical actuator (abstract: underlined portion) to move the catch (#4) between the closed position (V) and the open position (O). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hozumi with the electrical locking system of Wiegand for the purpose of automating the locking system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to automate the locking process, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Hozumi does not teach a component detector. Rankin teaches a component detector (#423) for detecting the presence of the galley component in the compartment (column 9, lines 55-30), a control unit (#406) configured for controlling the electromechanical actuator (#422) to automatically move the catch (#502), only when the catch is not in the closed position and a galley component is detected within the compartment by the component detector, into the closed position (column 10, lines 34-37). It would have been obvious to one having ordinary skill in the art at the time the invention was made to automate the locking process with a component detector to substitute a manual visual detection process for the purpose of only activating the lock when the cart is present, since it has been held that In re Venner, 120 USPQ 192.
Hozumi does not teach the electromechanical actuator moving the catch to a closed position after a predetermined period of time. Carlson teaches wherein the electromechanical actuator is configured to automatically move the catch from the open position to the closed position after a predefined length of time in which the catch has been in the open position (Fig. 47). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hozumi with the automatic relocking feature of Carlson. Doing so would relock the cart in place if it were unlocked and left unattended to improve safety and security.

Regarding claim 3, Hozumi teaches the galley monument according to claim 1. Hozumi does not teach a coder. The electrical locking system of Wiegand teaches a coder (#12) configured as a measuring transducer for determining at least one of a present position and a present orientation of the catch (page 3, paragraph 11, underlined).

Regarding claim 6, Hozumi, as modified, teaches the galley monument according to claim 3, wherein the control unit (Rankin: #406) is configured to wirelessly (Rankin: column 5, lines 1-4) exchange locking data with at least one of the electromechanical actuator (Rankin: column 10, lines 34-37), the coder, and the component detector.

	Regarding claim 7, Hozumi, as modified, teaches the galley monument according to claim 3, wherein the control unit (Rankin: #406) is wired (Rankin: column 5, line 67- column 6, line 2) to exchange locking data with at least one of the electromechanical actuator (Rankin: column 10, lines 34-37), the coder, and the component detector. 

	Regarding claim 8, Hozumi, as modified, teaches the galley monument according to claim 3, wherein the control unit (Rankin: #406) is configured to evaluate at least one of a present position of the catch, a present orientation of the catch (Weigand: page 3, paragraph 11, underlined), and to control the electromechanical actuator on a basis thereof (Rankin: column 10, lines 34-44, bases movement of actuator to correct position on known past location of actuator). 

Regarding claim 9, Hozumi, as modified, teaches the galley monument according to claim 3, comprising a display unit (Rankin: #436) coupled to the control unit (column 10, lines 58-61) and configured to display locking data (Rankin: column 10, lines 34-37). 

	Regarding claim 10, Hozumi, as modified, teaches the galley monument according to claim 9, wherein the display unit (Rankin: #436) comprises a touchscreen (Rankin: column 23, lines 18-19) for input and output of control commands of the control unit (Rankin: #406).

Regarding claim 11, Hozumi teaches the galley monument according to claim 1, comprising a plurality of the compartments, a plurality of the catches, each of which is associated with one of the plurality of compartments (Fig. 3A, Fig. 3B). Hozumi does not teach associated electromechanical actuators. However, Wiegand teaches an electromechanical actuator for a single catch and single actuator, so if there were a plurality catches, as in Hozumi, there would be a plurality when modified by Wiegand.

	Regarding claim 12, Hozumi teaches the galley monument according to claim 1, wherein the galley component is a container or a roller container (#150; “carts” is a roller container).

Regarding claim 13, Hozumi teaches the galley monument according to claim 1, comprising a plurality of the compartments (#130; Fig. 2), a plurality of the catches (#200), each of which is associated with one of the plurality of compartments (Fig. 2). Hozumi does not teach associated electromechanical actuators. However, Wiegand teaches an electromechanical actuator for a catch, so if there were multiple compartments, as in Hozumi, there would be multiple associated actuators when modified by Wiegand.
	
Regarding claim 14, Hozumi, as modified, teaches an aircraft (column 1 lines 12-14) or spacecraft having a galley which comprises at least one galley monument according to claim 1 (see above).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hozumi (US 9403603) in view of Wiegand (WO 2013135347), Rankin (US 8519824), and Carlson (US 5673983) as applied to claim 1 above, and further in view of Kim (US 20180179793).

Regarding claim 2, Hozumi, as modified, teaches the galley monument according to claim 1. Hozumi does not teach the actuator comprising a shape memory alloy. Kim teaches the electromechanical actuator (#18) has an actuator element which comprises a shape memory alloy ([0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hozumi with the shape memory alloy of Kim because shape memory alloy materials are lighter in weight, smaller, quieter, more reliable, and lower cost than other systems (Kim, [0014]).


Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive. The general invention appears to be automating an otherwise manual process in ways which are known.
In response to applicant's argument that incorporation of the electrical locking of Weigand into Hozumi would not allow for manual operation, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The incorporation was for the electromechanical operation onto the latches of Hozumi, not entirely incorporating the specific latch of Weigand. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647